DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s cancellation of claims 6 and 7 render all rejections of those claims moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the The claims depend upon claims which are cancelled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 recites the limitation "An imaging device" in line 1.  There is confusing antecedent basis for this limitation in the claim in that claim 1 recites “an imaging device” in line 5.  It is unclear if these are the same imaging device or different and whether any of the claims further limit the claim from which they depend.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 8-11, 13, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama et al. (US 2011/0158620 A1) in view of Bachrach et al. (US 2018/0095459 A1).

Regarding Claims 1, 17, and 18, Kanayama discloses an imaging system, moveable object, and a control device, comprising: a memory storing a program; and a processor coupled to the memory [Kanayama: FIG. 1: CPU 6] and configured to execute the program to: detect a [Kanayama: FIG. 4]; and before the [actuator] starts to change the at least one of the position or the orientation of the imaging device according to the driving command, disable a shake correction function of the imaging device [Kanayama: ¶ [0005]: Further, there is proposed such an operation that whether or not the lens apparatus is in a pan/tilt operation is automatically determined based on a vibration signal obtained from the vibration sensor, and when it is determined that the lens apparatus is in the pan/tilt operation, a mode of correction for an image blur is switched to an appropriate one.  In an example of the proposed operation, when it is determined that the lens apparatus is in the pan/tilt operation, the correction for the image blur is stopped to prevent the image on the screen from becoming unnatural because of the correction for the image blur performed during the pan/tilt operation, and to improve operability of the pan/tilt operation].
Kanayama may not explicitly disclose the actuator is a gimbal.
However, Bachrach discloses using a gimbal to control a camera [Bachrach: ¶ [0053]: A number of techniques and devices for image stabilization are currently known.  For example, a multi-axis mechanical gimbal device may, through the use of gyroscopes and mechanical actuators along two or more axis, physically stabilize an image capturing device (e.g., a camera) coupled to a mobile platform.  An example of a multi-axis gimbal currently available is the Freefly MoVI.RTM..  While effective in certain implementations, multi-axis mechanical gimbals may add significant mechanical and systems complexity as well as weight to a FDA 100.  Alternatively, captured digital images may be digitally "stabilized" using digital image processing to manipulate the image.  For example, Parrot.TM.  offers a drone with a motionless 180 degree camera with a fisheye lens.  Using post processing and crop filters may result in a "stabilized" image].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the gimbal of Bachrach with the camera control of Kanayama in order to provide multi-axis stability control, improving image quality.

Regarding Claim 2, Kanayama in view of Bachrach disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Bachrach discloses wherein the processor is further configured to execute the program to enable the shake correction function in response to the gimbal having finished changing the at least one of the position or the orientation of the imaging device [Kanayama: FIG. 4].

Regarding Claim 4, Kanayama in view of Bachrach disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Bachrach discloses wherein: the shake correction function includes a first function of shake correction in a first direction of the imaging device and a second function of shake correction in a second direction different from the first direction [Kanayama: ¶ [0022]: An operation of the camera platform 30 includes two kinds of operation different in direction, namely, a horizontal pan operation (operation of moving an image taking area in a lateral direction) and a perpendicular (vertical) tilt operation (operation of moving an image taking area in a longitudinal direction).  The pan operation refers to an operation of rotating the camera platform 30 in a lateral direction with respect to a direction in which the lens apparatus is oriented (in a case where the lens apparatus is installed so that the optical axis thereof becomes horizontal, a rotation operation in a horizontal plane).  On the other hand, the tilt operation refers to a rotation operation in a direction perpendicular to that of the pan operation, that is, an operation of rotating the camera platform 30 in a longitudinal direction with respect to the direction in which the lens apparatus is oriented (in a case where the lens apparatus is installed so that the optical axis thereof becomes horizontal, a rotation operation in a direction perpendicular to a perpendicular plane).  Similarly, a driving direction of the image blur correction lens 3 includes two directions, namely, horizontal (lateral) and perpendicular (longitudinal) directions.  For simple description, it is hereinafter assumed that the operation of the camera platform 30 is the pan operation while the driving direction of the image blur correction lens 3 is the horizontal direction.  In FIG. 1, the vibration detection circuit 1, the A/D converter 2, the actuator 4, the position detection unit 5, the D/A converter 7, and the driving circuit 8 need to be prepared for correction of the two directions, that is, for the pan direction and for the tilt direction, in actuality, but the illustration and description of those units are herein directed only to the pan direction because there is no difference in control between the pan direction and the tilt direction]; and the processor is further configured to execute the program to, before the gimbal starts to change the at least one of the position or the orientation of the imaging device according to the driving command, disable at least one of the first function or the second function in a moving direction of the imaging device or in a direction in which the orientation of the imaging device is changed according to the driving command [Kanayama: ¶ [0005]].

Regarding Claim 5, Kanayama in view of Bachrach disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Bachrach discloses wherein the shake correction function includes at least one of: a function of performing shake correction by moving at least one of an optical system or an image sensor of the imaging device, or a function of performing shake correction of an image to be taken [Kanayama: FIG. 1: 4].

Regarding Claim 8, Kanayama in view of Bachrach disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Bachrach discloses wherein: the gimbal is further configured to couple the imaging device to an unmanned aerial vehicle (UAV) [Bachrach: ¶ [0053]]; the driving device further includes a propulsion unit of the UAV, the propulsion unit being configured to propel the UAV to change the at least one of the position or the orientation of the imaging device; and the driving command is also supplied to the propulsion unit [Bachrach: ¶ [0119]: An FDA 100 may be implemented as an Unmanned Aerial Vehicle (UAV), according to some embodiments.  An Unmanned Aerial Vehicle (UAV), sometimes referred to as a drone, is generally defined as any aircraft capable of controlled flight without a human pilot onboard.  UAVs may be controlled autonomously by onboard computer processors and/or via remote control by a remotely located human pilot.  Similar to an airplane, UAVs may utilize fixed aerodynamic surfaces along means for propulsion (e.g., propeller, jet) to achieve lift.  Alternatively, similar to helicopters, UAVs may directly use the their means for propulsion (e.g., propeller, jet) to counter gravitational forces and achieve lift.  Propulsion-driven lift (as in the case of helicopters) offers significant advantages in certain implementations, for example, as a mobile filming platform, because it allows for controlled motion along all axes].

Regarding Claim 9, Kanayama in view of Bachrach disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Bachrach discloses wherein the processor is further configured to execute the program to receive the driving command from a remote control device [Bachrach: ¶ [0119]].

Regarding Claims 10, 11, 13, and 14, Kanayama in view of Bachrach disclose(s) all the limitations of Claims 1, 2, 4 and 5, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Kanayama in view of Bachrach discloses an imaging device [Kanayama: FIG. 1].

Regarding Claim 19, Kanayama in view of Bachrach disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Bachrach discloses wherein the processor is further configured to execute the program to determine, based on the driving command, whether to control the movable object to move or to control the gimbal to move [Kanayama: ¶ [0005]; and FIG. 4].

Regarding Claim 20, Kanayama in view of Bachrach disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Bachrach discloses wherein: the movable object is an unmanned aerial vehicle; and the processor is further configured to execute the program to determine, based on the driving command, whether to control the unmanned aerial vehicle to hover [Bachrach: Claim 8].

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of Bachrach as applied to claim 1 above, and further in view of Higo (US 2006/0083502 A1).

Regarding Claim 3, Kanayama in view of Bachrach disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Kanayama in view of Bachrach does not explicitly disclose wherein the processor is further configured to execute the program to, in response to a zoom position of the imaging device being within a predetermined range, disable the shake correction function before the gimbal starts to change the at least one of the position or the orientation of the imaging device according to the driving command.
However, Higo discloses wherein the processor is further configured to execute the program to, in response to a zoom position of the imaging device being within a predetermined range, disable the shake correction function before the gimbal starts to change the at least one of the position or the orientation of the imaging device according to the driving command [Higo: ¶ [0035]: As described above, when panning/tilting has been detected by the pan/tilt detecting unit 38, processing to stop image shake correction is executed.  Thus, the integration characteristics of the integration processing unit 34 are varied.  Hereupon the integration processing unit 34, if panning/tilting is detected by a filter capable of varying integration characteristics in response to parameter alteration, undergoes a variation in integration characteristics which cause the anti-shake lens 10 to return to its reference position (the center of oscillation) and stop there.  Thus, the integration characteristics are so varied as to bring the value of the positional instruction signal gradually closer to 0.  The integration characteristics during the execution of image shake correction are supposed to be the normal characteristics.  When the integration characteristics are to be varied from the normal integration to the different characteristics to return the anti-shake lens 10 to its reference position, the value of the zoom positional signal given by the zooming position detector 20 is taken into account].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the shake reduction in response to a zoom position of Higo with the shake reduction control of Kanayama in view of Bachrach in order to perform better shake control, improving image quality.

Regarding Claim 12, Kanayama in view of Bachrach and Higo disclose(s) all the limitations of Claim 3, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kanayama in view of Bachrach and Higo discloses an imaging device [Kanayama: FIG. 1].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482